Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite receive information pertaining to characteristics of a building, identifying (and comparing) the collected information against rules in order to determine a plurality of scores, and determine a building score based on the plurality of scores.  The invention is directed towards the abstract idea of performance analysis of a building, which corresponds to “Mental Processes,” “Certain Methods of Organizing Human Activities,” and “Mathematical Concepts” as it is directed towards steps that can be performed in the human mind, with the aid of pen and paper, e.g., having a user observe and collect information about a building and compare the information against known information in order to perform a mathematical calculation that represents the performance level of the building.
The limitations of receive information pertaining to characteristics of a building, identifying (and comparing) the collected information against rules in order to determine a plurality of scores, and determine a building score based on the plurality of scores, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium.  That is, other than reciting a generic processor executing computer code stored on a computer medium nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic processor executing computer code stored on a computer medium in the context of this claim encompasses a user can observe and write down information, refer to known information, and perform mathematical calculations based on the observed and known information in order to determine an overall value that represents performance.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Mental Processes,” “Certain Methods of Organizing Human Activities,” and “Mathematical Concepts” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic processor executing computer code stored on a computer medium to receive and transmit information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. determining scores. The generic processor executing computer code stored on a computer medium in the steps are recited at a high-level of generality (i.e., as a generic processor executing computer code stored on a computer medium can perform the insignificant extra solution steps of receiving and transmitting information (See MPEP 2106.05(g) while also reciting that the a generic processor executing computer code stored on a computer medium are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic processor executing computer code stored on a computer medium.  Accordingly, these additional element do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic processor executing computer code stored on a computer medium to perform the steps of receive information pertaining to characteristics of a building, identifying (and comparing) the collected information against rules in order to determine a plurality of scores, and determine a building score based on the plurality of scores amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claim 2 is descriptive language that is directed towards describing what the characteristics could be.
Claim 3 is directed towards associating information with one another, in this case, associating a rule with equipment.
Claim 4 is directed towards describing that a value is associated with additional information, in this case, adjustable time period.
Claim 5 is similar to claim 4, but further recites that the scores are based on average values.
Claim 6 is directed to describing mathematical concepts, in this case, aggregating scores to determine an aggregate score and describing how the building score is generated, in this case, comparing score value to threshold.
Claim 7 is directed towards collecting and comparing information in order to determine how to improve performance, as well as the insignificant activity of generically transmitting a signal that includes information, in this case, configuration information of equipment.
Claim 9 is similar to claims 2 and 3, but with regards to what rules include, i.e. condition, and what condition is associated with, i.e. range or value.
The remaining claims are similar to those that have already been discussed above.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for determining performance scores.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kamel et al. (US PGPub 2014/0222665 A1).
In regards to claim 1, Kamel discloses a method for a building analytics system of a building, the method comprising: 
receiving, by a processing circuit, an input comprising a plurality of building values from a building network, wherein each value of the plurality of building values is associated with one of a plurality of building characteristics (¶ 27, 29, 30, 31, 32, 34, 35 wherein the system receives building values from a building network that are associated with building characteristics); 
identifying, by the processing circuit, a plurality of rules based on the plurality of building values, wherein each of the plurality of rules is associated with one of the plurality of building characteristics (¶ 31, 67, 68, 80, 83, 85; Claim 6  wherein corresponding rules/standards are identified and associated with building characteristics); 
determining, by the processing circuit, a plurality of scores based on the plurality of rules and the plurality of building values, wherein each score of the plurality of scores is associated with one of the plurality of building characteristics (Figs. 8 – 10; ¶ 31, 42, 49, 55, 66, 67, 68, 80, 83, 85, 115; Claim 6 wherein various characteristics of a building are analyzed and each are scored in light of corresponding rules/standards); and 
generating, by the processing circuit, a building score based on the plurality of scores, wherein the building score identifies a performance level of the building (¶ 42, 49, 55, 66, 68, 80, 85, 115; Claim 6 wherein a building score which reflects the building’s performance level is generated based on the one or more characteristics scores).
In regards to claim 2, Kamel discloses the method of claim 1, wherein the plurality of characteristics includes at least one of energy performance, indoor environment quality, renewable energy, water management, space management, HVAC, lighting, access control, fire and safety, security and intrusion, lifts, visitor management, or smart parking (¶ 27 wherein one of the characteristics include HVAC).  
In regards to claim 3, Kamel discloses the method of Claim 1, wherein each rule of the plurality of rules is tagged with a building equipment tag representing one of the plurality of building characteristics, wherein each of the plurality of building characteristics is associated with a particular equipment system of the building (¶ 31, 67, 68, 80, 83, 85; Claim 6 wherein the analysis of each particular building characteristic is associated with a specific corresponding standard, code, specification, guidelines, baseline, threshold, and the like which are further associated with a particular equipment system).  
In regards to claim 4, Kamel discloses the method of claim 1, wherein each value of the plurality of values is associated with an adjustable time period (¶ 34, 44, 45, 46, 49, 51, 55, 73, 75, 106 wherein each value is associated with an adjustable time period).
In regards to claim 5, Kamel discloses the method of claim 4, wherein identifying the plurality of scores is based on average values associated with the adjustable time period (Fig. 3, 8; ¶ 49, 80, 107, 115 wherein the scores are further based on average values over adjustable time periods).
In regards to claim 6, Kamel discloses the method of Claim 1, wherein generating, by the processing circuit, the building score based on the plurality of scores includes: 
aggregating, by the processing circuit, the plurality of scores to determine an aggregated score value; and 
generating, by the processing circuit, the building score based on the aggregated score value by comparing the aggregated score value to one or more thresholds 
(¶ 31, 42, 49, 55, 66, 67, 68, 80, 83, 85; Claim 6 wherein the analysis of each characteristics and their corresponding scores are aggregated in order to provide an overall score for the building and wherein the building score is compared against specific corresponding standard, code, specification, guidelines, baseline, threshold, and the like in order to determine its performance level).
In regards to claim 7, Kamel discloses the method of Claim 6, wherein generating the building score based on the aggregated score value by comparing the aggregated value to the one or more thresholds includes determining whether the aggregated value is below a second threshold of the one or more thresholds; 
wherein the method includes: 
identifying, by the processing circuit, a portion of the plurality of rules to improve to obtain higher second values associated with each second rule;
identifying, by the processing circuit, configurations for one or more pieces of building equipment associated with the portion of the plurality of rules so the aggregated value is above the at least one second threshold, wherein the one or more pieces of building equipment are identified based on building equipment tags associated with the portion of the plurality of rules; and 
generating, by the processing circuit, a signal to transmit to the building equipment comprising the configuration of each piece of building equipment 
(Figs. 8 – 10; ¶ 31, 42, 49, 55, 66, 67, 68, 80, 83, 85, 115; Claim 6 wherein the performance level of characteristics are compared against their corresponding standards (and the like), i.e. one or more threshold values, and are aggregated in order to determine the performance level of the building is compared against one or more threshold values to determine if it is in compliance with corresponding standards and then compared against additional one or more threshold values to determine where the building’s performance falls on a scale; ¶ 27, 29, 35, 32, 36, 43 wherein specific equipment within the building are analyzed to determine their corresponding performance level, which is then used to determine the performance level of the building, and, based on the analysis, the system will make dynamic adjustments in order to improve performance).
In regards to claim 8, Kamel discloses the method of claim 1, wherein each rule of the plurality of rules includes a plurality of conditions, each condition associated with a particular range or value (Fig. 8 – 10; ¶ 31, 34, 38, 80 wherein the rules include corresponding conditions, e.g., weather, time of day/time period, rate schedules, and etc. with associated range or value).
In regards to claim 9, Kamel discloses the method of claim 8, wherein determining, by the processing circuit the plurality of scores includes: 
identifying, by the processing circuit, each condition for each rule of the plurality of rules; 
identifying, by the processing circuit, building values associated with each condition; and 
determining, by the processing circuit, which conditions have been met for each rule of the plurality of rules based on the identified conditions and building values 
(Fig. 8 – 10; ¶ 31, 34, 38, 58, 59, 66, 68, 80, 84, 85 wherein the rules include corresponding conditions, e.g., weather, time of day/time period, rate schedules, and etc. with associated range or value.  The system analyzes each corresponding characteristics to determine each corresponding performance level of the building and its equipment in order to determine where modifications need to be made, e.g., modifying HVAC system by controlling electric usage if it is determined that they are overcooling, modifying resource usage (e.g., gas) based on weather conditions and time of day, and etc.).
In regards to claim 10, Kamel discloses a building analytics system of a building, the system comprising a processing circuit configured to: 
receive an input comprising a plurality of building values from a building network, wherein each value of the plurality of building values is associated with one of a plurality of building characteristics (¶ 27, 29, 30, 31, 32, 34, 35 wherein the system receives building values from a building network that are associated with building characteristics);  
identify a plurality of rules based on the plurality of building values, wherein each of the plurality of rules is associated with one of the plurality of building characteristics (¶ 31, 67, 68, 80, 83, 85; Claim 6  wherein corresponding rules/standards are identified and associated with building characteristics);
determine a plurality of scores based on the plurality of rules and the plurality of building values, wherein each score of the plurality of scores is associated with one of the plurality of building characteristics (Figs. 8 – 10; ¶ 31, 42, 49, 55, 66, 67, 68, 80, 83, 85, 115; Claim 6 wherein various characteristics of a building are analyzed and each are scored in light of corresponding rules/standards); and
generate a building score based on the plurality of scores, wherein the building score identifies a performance level of the building (¶ 42, 49, 55, 66, 68, 80, 85, 115; Claim 6 wherein a building score which reflects the building’s performance level is generated based on the one or more characteristics scores).
In regards to claim 11, Kamel discloses the building analytics system of claim 10, wherein the plurality of characteristics includes at least one of energy performance, indoor environment quality, renewable energy, water management, space management, HVAC, lighting, access control, fire and safety, security and intrusion, lifts, visitor management, or smart parking (¶ 27 wherein one of the characteristics include HVAC).  
In regards to claim 12, Kamel discloses the building analytics system of claim 10, wherein each rule of the plurality of rules is tagged with a building equipment tag representing one of the plurality of building characteristics, wherein each of the plurality of building characteristics is associated with a particular equipment system of the building (¶ 31, 67, 68, 80, 83, 85; Claim 6 wherein the analysis of each particular building characteristic is associated with a specific corresponding standard, code, specification, guidelines, baseline, threshold, and the like which are further associated with a particular equipment system).  
In regards to claim 13, Kamel discloses the building analytics system of claim 10, wherein each value of the plurality of values is associated with an adjustable time period (¶ 34, 44, 45, 46, 49, 51, 55, 73, 75, 106 wherein each value is associated with an adjustable time period).
In regards to claim 14, Kamel discloses the building analytics system of claim 13, wherein the processing circuit identifies the plurality of scores based on average values associated with the adjustable time period (Fig. 3, 8; ¶ 49, 80, 107, 115 wherein the scores are further based on average values over adjustable time periods).
In regards to claim 15, Kamel discloses the building analytics system of Claim 10, wherein the processing circuit generates the building score by: 
aggregating the plurality of scores to determine an aggregated score value: and 
generating the building score based on the aggregated score value by comparing the aggregated score value to one or more thresholds 
(¶ 31, 42, 49, 55, 66, 67, 68, 80, 83, 85; Claim 6 wherein the analysis of each characteristics and their corresponding scores are aggregated in order to provide an overall score for the building and wherein the building score is compared against specific corresponding standard, code, specification, guidelines, baseline, threshold, and the like in order to determine its performance level).
In regards to claim 16, Kamel discloses the building analytics system of Claim 15, wherein the processing circuit generates the building score by determining whether the aggregated value is below a second threshold of the one or more thresholds, and 
wherein the processing circuit is configured to: 
identify a portion of the plurality of rules to improve to obtain higher second values associated with each second rule;
identify configurations for one or more pieces of building equipment associated with the portion of the plurality of rules so the aggregated value is above the at least one second threshold, wherein the one or more pieces of building equipment are identified based on building equipment tags associated with the portion of the plurality of rules; and 
generate a signal to transmit to the building equipment comprising the configuration of each piece of building equipment 
(Figs. 8 – 10; ¶ 31, 42, 49, 55, 66, 67, 68, 80, 83, 85, 115; Claim 6 wherein the performance level of characteristics are compared against their corresponding standards (and the like), i.e. one or more threshold values, and are aggregated in order to determine the performance level of the building is compared against one or more threshold values to determine if it is in compliance with corresponding standards and then compared against additional one or more threshold values to determine where the building’s performance falls on a scale; ¶ 27, 29, 35, 32, 36, 43 wherein specific equipment within the building are analyzed to determine their corresponding performance level, which is then used to determine the performance level of the building, and, based on the analysis, the system will make dynamic adjustments in order to improve performance).
In regards to claim 17, Kamel discloses the building analytics system of claim 10, wherein each rule of the plurality of rules includes a plurality of conditions, each condition associated with a particular range or value (Fig. 8 – 10; ¶ 31, 34, 38, 80 wherein the rules include corresponding conditions, e.g., weather, time of day/time period, rate schedules, and etc. with associated range or value).
In regards to claim 18, Kamel discloses the building analytics system of claim 17, wherein the processing circuit determines the plurality of scores by: 
identifying each condition for each rule of the plurality of rules;
identifying building values associated with each condition; and 
determining which conditions have been met for each rule of the plurality of rules based on the identified conditions and building values
(Fig. 8 – 10; ¶ 31, 34, 38, 58, 59, 66, 68, 80, 84, 85 wherein the rules include corresponding conditions, e.g., weather, time of day/time period, rate schedules, and etc. with associated range or value.  The system analyzes each corresponding characteristics to determine each corresponding performance level of the building and its equipment in order to determine where modifications need to be made, e.g., modifying HVAC system by controlling electric usage if it is determined that they are overcooling, modifying resource usage (e.g., gas) based on weather conditions and time of day, and etc.).
In regards to claim 19, Kamel discloses a non-transitory computer-readable storage medium having instructions stored thereon that, upon execution by a processor, cause the processor to perform operations to generate a building score, the operations comprising: 
receiving an input comprising a plurality of building values from a building network, wherein each value of the plurality of building values is associated with one of a plurality of building characteristics (¶ 27, 29, 30, 31, 32, 34, 35 wherein the system receives building values from a building network that are associated with building characteristics);
identifying a plurality of rules based on the plurality of building values, wherein each of the plurality of rules is associated with one of the plurality of building characteristics (¶ 31, 67, 68, 80, 83, 85; Claim 6  wherein corresponding rules/standards are identified and associated with building characteristics);
determining a plurality of scores based on the plurality of rules and the plurality of building values, wherein each score of the plurality of scores is associated with one of the plurality of building characteristics (Figs. 8 – 10; ¶ 31, 42, 49, 55, 66, 67, 68, 80, 83, 85, 115; Claim 6 wherein various characteristics of a building are analyzed and each are scored in light of corresponding rules/standards); and
generating a building score based on the plurality of scores, wherein the building score identifies a performance level of the building (¶ 42, 49, 55, 66, 68, 80, 85, 115; Claim 6 wherein a building score which reflects the building’s performance level is generated based on the one or more characteristics scores).  
In regards to claim 20, Kamel discloses the non-transitory computer-readable storage medium of claim 19, wherein the processor generates the building score by determining whether the aggregated value is below a second threshold of the one or more thresholds; and wherein the operations include: 
aggregating the plurality of scores to determine an aggregated score value; and 
generating the building score based on the aggregated score value by comparing the aggregated score value to one or more thresholds
(¶ 31, 42, 49, 55, 66, 67, 68, 80, 83, 85; Claim 6 wherein the analysis of each characteristics and their corresponding scores are aggregated in order to provide an overall score for the building and wherein the building score is compared against specific corresponding standard, code, specification, guidelines, baseline, threshold, and the like in order to determine its performance level); 
identifying a portion of the plurality of rules to improve to obtain higher second values associated with each second rule; 
identifying configurations for one or more pieces of building equipment associated with the portion of the plurality of rules so the aggregated value is above the at least one second threshold, wherein the one or more pieces of building equipment are identified based on building equipment tags associated with the portion of the plurality of rules; and 
generating a signal to transmit to the building equipment comprising the configuration of each piece of building equipment
(Figs. 8 – 10; ¶ 31, 42, 49, 55, 66, 67, 68, 80, 83, 85, 115; Claim 6 wherein the performance level of characteristics are compared against their corresponding standards (and the like), i.e. one or more threshold values, and are aggregated in order to determine the performance level of the building is compared against one or more threshold values to determine if it is in compliance with corresponding standards and then compared against additional one or more threshold values to determine where the building’s performance falls on a scale; ¶ 27, 29, 35, 32, 36, 43 wherein specific equipment within the building are analyzed to determine their corresponding performance level, which is then used to determine the performance level of the building, and, based on the analysis, the system will make dynamic adjustments in order to improve performance).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Granger et al. (US PGPub 2020/0200416 A1); Vitullo et al. (US PGPub 2017/0276571 A1); Seem et al. (US Patent 7,031,880 B1); Drees et al. (US PGPub 2014/0142905 A1); Lam et al. (US PGPub 2014/0372859 A1); Saratsis et al. (US PGPub 20180260920 A1) – which are directed towards building management systems that monitor the performance of a building/equipment and evaluates the data to determine where issues exist and how to remedy them
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        3/15/2021